Smith, J. (concurring):
I concur with Mr. Justice Shearn that it was error to exclude the evidence of the defendant’s secretary, and that if the defendant failed to show a modification of the contract the plaintiffs’ right to recover would follow. If the contract be deemed modified, as claimed by the defendant, however, it became a contract to supply to the plaintiffs’ intestate an automobile with a body of a certain design to be built by one of two builders to be selected by the plaintiffs’ intestate. There is no allegation in the complaint that the plaintiffs’ intestate negligently or unreasonably delayed in making her relection. She died, however, in September, 1915, before making such selection. Whether after the death of Lizzie G. Nichols, her administrators might have selected a body builder and demanded performance of the contract is not necessary here to decide. It would seem clear that without such action the administrators could not recover the $1,000 paid, because the same was to be repayable only upon the defendant’s default upon the contract, and defendant is not in default under the modified contract until it is notified of the body builder so selected.
Nor, in my judgment, can the defendant insist that the executors select a body builder, and for their refusal so to do recover as upon a broken contract. The automobile contracted for was presumably for personal use. The body to be furnished, although specified in detail, was to be built by certain makers whom plaintiffs’ intestate might personally select. In view of the use to which the body was presumably to have been put, under the reservation by plaintiffs’ intestate *855that she might personally select the makers of that body, in my opinion the defendant cannot insist, upon her death before such selection, that the administrators shall exercise the right of personal selection given to her, and for failure to do so declare the contract broken and recover damages therefor.
I, therefore, concur in the conclusion reached by Mr. Justice Shearn for reversal and a new trial.
Judgment reversed and new trial ordered, with costs to appellant to abide event.